DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/25/20. Claims 21-27 are new. Claims 7-8, 10 and 19-27 are currently pending and an action on the merits is as follows.
Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of group I of claims 7-8, 10, 19 and 20 and group III to claims 23-27 are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed group I has a field programmable tag that group III does not have and group III has a hardwired ID code that group I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions group I and group II of claims 21-22 are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed group I is a 3D sensor with a field programmable tag and group II there is the computer readable medium with instructions for printing a 3D sensor.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of group II and group III are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed group II is directed to the computer readable media used for printing a 3D sensor with a field programmable tag and group III is a 3D sensor with an RFID.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
Group I requires terms related to the field programmable tag transmitter, transceiver and memory that are not required for the other two groups. Group II requires terms related to the printing and cross searches in printing materials that are not required for the other two groups and group III requires terms like RFID and LC circuit that are not required in the search for the other two groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran US 2007/0276270 in view of Longinotti-Buitoni et al. US 2015/0250420 and Kantrowitz et al. US 2007/0013528.
Regarding claims 7,  Tran discloses a 3D-printed sensing device for detecting vascular conditions in an animal body, the 3D-printed sensing device comprising: 
	a binding layer to attach the 3D-printed sensing device to a part of an animal body (it is noted that 3D-printed limitation is a product by process limitation and as long as the structure of the reference is the same as the claim it meets the claim language unless it can be shown that the process imparts some unique structure. [FIG14a][¶371] the patch is adhesive so must have an adhesive or adhesive layer); and 

	a piezoresistive transducer to generate an electrical signal based on a pulse detected in the part of the animal body, wherein the electrical signal is a binary signal having a logical high value at an instant of occurrence of the pulse in the part of the animal body, the binary signal being agnostic of a strength of the pulse ([¶60,371] uses a piezoresistive sensor);
	 an amplification module to amplify the electrical signal to provide an amplified signal ([¶348]); and 90286954 27 
a transmitter unit, coupled to the amplification module, to transmit the amplified signal to a monitoring device associated with the 3D-printed sensing device ([¶58,335] individual sensors can transmit) and 
a field programmable tag to store an identification code associated with the 3D sensing device ([¶186,385] flash memory).
Tran does not specifically disclose the device is a layer-by-layer extrusion of materials that form various components of the sensing device and does not require assembly. Longinotti teaches a similar biological monitoring device that 3D prints its sensors ([¶148]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Tran with the 3D printing of Longinotti in order to custom fit the sensor to a patient for faster or more accurate production ([¶148]). 
Tran does not specifically disclose the field programmable tag is printed in the sensor layer at the time of manufacturing. Longinotti teaches a similar biological monitoring device that 3D prints its sensors and circuitry ([¶148]). Kantrowitz teaches a medical sensor where the RFID tag circuitry is printed as well ([¶21]). Thus in the combined device Tran can be printed by 
Regarding claim 8, Tran discloses a photovoltaic cell layer to provide power to the piezoresistive transducer, the amplification module and the transmitter unit ([¶256]).  
Regarding claim 10, Tran discloses the transmitter unit is to transmit the identification code to the monitoring device ([¶385]).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Longinotti-Buitoni et al. and Kantrowitz et al. further in view of Wong et al. US 2007/0152812.
Regarding claim 19, Tran does not specifically disclose the identification code is mapped to a location on the animal body.  Wong teaches a similar device that has an ID code associated with the location of the sensor ([¶108]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tran with the teachings of Wong as it is no more than the combination of prior art elements via known methods to arrive at the predictable result of sensors with location data.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Longinotti-Buitoni et al. and Kantrowitz et al. further in view Otis et al. US 2012/0245444.
Regarding claim 20, Tran does not disclose a transparent protective layer, positioned over the photovoltaic cell layer that allows ambient light to penetrate to the photovoltaic cell layer. Otis teaches a similar sensing device with a protective layer over the solar cell ([¶172]). 
Response to Arguments
Applicant's arguments filed 5/18/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Tran does not teach a field programmable tag to store an ID code associated with the 3D-printed sensing device, wherein the field programmable tag is printed in the sensor layer at time of manufacturing, see pgs. 6-9, Examiner respectfully disagrees. Tran discloses an RFID in relation to drug containers but Tran also discloses the wearable devices can store data associated with that device ([¶385]). The flash memory stores patient identification information and is a field programmable tag. Longinotti-Buitoni relates to garments but also to physiological sensor in those garments and specifically that those sensors can be 3D printed into the garment. Thus, in the combined device, Tran does not disclose printing the sensor or programmable element. Longinotti-Buitoni is then relied on to teach 3D printing of the sensor and its electronic components but Longinotti does not specifically teach the printed element is a programmable tag. As applicant states on pg. 9 Longinotti does not specifically disclose printing the programmable element; However, Kantrowitz is then relied on to teach printing an RFID or programmable tag that stores information ([¶21-23]). The combined device then uses Tran’s wearable sensor with a programmable element. Longinotti is combined with Tran to teach that wearable sensors can be 
Regarding Applicant’s arguments that the references fail to teach printing the hardwired identification code into the sensing device at time of manufacture, pgs. 9-10, Examiner respectfully disagrees. The hardwired identification code is only present in claims 21-27 which are withdrawn from consideration. In regards to the “at the time of manufacturing” limitation as it applies to claim 7, Kantrowitz teaches a medical sensor where the RFID tag circuitry is printed as well ([¶21]). Thus in the combined device Tran can be printed by Longinotti as modified by Kantrowitz with the RFID being printed with the sensor at the time same time. Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Tran with the teachings of Kantrowitz as it is no more than applying a known technique to a known device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793